J-A06021-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

H&H MANUFACTURING COMPANY, INC.                     IN THE SUPERIOR COURT OF
AND VINCENT H. TOMEI                                      PENNSYLVANIA



                     v.

THOMAS R. TOMEI AND JEANNETTE
TOMEI

APPEAL OF: THOMAS R. TOMEI

                                                         No. 1759 EDA 2014


                       Appeal from the Order June 9, 2014
               In the Court of Common Pleas of Delaware County
                        Civil Division at No(s): 2013-5775
-------------------------------------------------------------------------------------

H&H MANUFACTURING COMPANY, INC.                     IN THE SUPERIOR COURT OF
AND VINCENT H. TOMEI                                      PENNSYLVANIA



                     v.

THOMAS R. TOMEI AND JEANNETTE
TOMEI

APPEAL OF: THOMAS R. TOMEI

                                                         No. 1760 EDA 2014


                     Appeal from the Order June 9, 2014
              In the Court of Common Pleas of Delaware County
                      Civil Division at No(s): 2013-5775


BEFORE: PANELLA, J., OTT, J., and JENKINS, J.

JUDGMENT ORDER BY OTT, J.:                               FILED MARCH 04, 2015
J-A06021-15



        At 1759 EDA 2014, Thomas R. Tomei (Tomei) appeals from the trial

court’s order that granted H&H Manufacturing Company and Vincent Tomei’s

(collectively, H&H) motion to approve sale of real estate owned by L&T, PA

Development Co., L.P. (L&T); terminated a lease between H&H and L&T,

approved the sale of real property known as 500 South 7 th Street, Lot #2,

Colwyn Borough, Delaware County, Pennsylvania; and directed the scrap

material stored in the building at 500 South 7th Street, Lot #2, Colwyn

Borough, Delaware County, Pennsylvania be sold and all proceeds be

distributed to H&H.        At 1760 EDA 2014, Tomei appeals from the order

denying his cross-motion to enjoin the sale and further interference of the

real property. For the reasons that follow, we vacate the order at 1759 EDA

2014, and dismiss as moot the appeal at 1760 EDA 2014.

        At oral argument on February 24, 2015, H&H represented to this Court

that it no longer seeks approval of the sale of the real estate at issue in the

orders    under    appeal.1       Furthermore,   during   oral   argument,   Tomei

represented to this Court that the interests of the parties are presently being

litigated in a declaratory judgment action, which is also reflected by the

record. See Tomei’s Application Pursuant to Pa.R.A.P. 1732(b) for Stay and

Injunction Pending Appeal, 06/24/2014, at ¶33.




____________________________________________


1
    See also H&H’s Brief at 16.



                                           -2-
J-A06021-15



      Accordingly, we conclude the order at 1759 EDA 2014, granting H&H’s

motion to approve sale of real estate, which is moot yet dispositive of rights

of the parties that are the subject of a pending declaratory judgment action,

must be vacated. We will dismiss the appeal from the order at 1760 EDA

2014, denying Tomei’s cross-motion to enjoin sale and future interference,

since that appeal is now moot based upon our resolution of the appeal at

1759 EDA 2014.

      Order at 1759 EDA 2014 vacated.          Case remanded. Jurisdiction

relinquished. Appeal at 1760 EDA 2014 dismissed as moot.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/4/2015




                                    -3-